Court of Appeals, State of Michigan

                                                 ORDER
                                                                               Colleen A. O'Brien
Omega Rehab Services LLC v State Farm Mutual Automobile Ins Co                   Presiding Judge

Docket No.     342067                                                          Kathleen Jansen

LC No.         16-014980-NF                                                    Arny Ronayne Krause
                                                                                 Judges



              The Court orders that the motion to correct an error in the opinion dated March 19, 201 9
pursuant to MCR 7.211 and MCR 7.2 l 6(A)(7) is hereby GRANTED.

                 The opinion dated March 19, 2019 is hereby AMENDED to correct the statement
identified by defendant on page four, in the first full paragraph. The second sentence and following
citation of the first full paragraph on page four of the opinion is hereby stricken, and replaced as follows:

               Pursuant to the one-year-back rule provided in MCL 500.3145( I), plaintiff
               "did not obtain the right to pursue no-fault benefits for any portion of the loss
               incurred more than one year before" June 21 , 2017. Id. at 205.

               In all other respects, the March 19, 2019 opinion remains unchanged.




                          A true copy entered and certified by Jerome W. Zimmer .Ir.. Chief Clerk . on




                                 APR 2 5 2019
                                         Date
                                                                ~tV.~'
                                                                               Chi e ~
                                                                                               GL-